1209 •/¥
                                  ELECTRONIC RECORD




COA#       06-13-00051-CR                        OFFENSE:       22.02


           Michael Perry v. The State of
STYLE:     Texas                                 COUNTY:        Gregg

                       Modified, as Modified
COA DISPOSITION:       Affirmed                  TRIAL COURT:   188th District Court


DATE: 08/15/14                     Publish: No   TCCASE#:       42;139-A




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Michael Perry v. The State of Texas        CCA#:
                                                                      /ao^Mf
         PRO SE                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:     0)lljl<Z0(f                                SIGNED:                           PC:

JUDGE:      ^H U>(UMa4^~                             PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD